IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00131-CV

REBECCA D. HOLLAND,
                                                             Appellant
v.

JOHN W. MARTIN, JR.,
                                                             Appellee



                          From the 278th District Court
                             Madison County, Texas
                         Trial Court No. 11-12661-278-01


                          MEMORANDUM OPINION

      Appellant Rebecca D. Holland and Appellee John W. Martin, Jr., have filed a

“Joint Motion to Vacate Trial Court’s Judgment.” It states that Appellant and Appellee

have reached a settlement agreement, rendering further proceedings in this appeal

unnecessary. The parties therefore jointly request that we vacate and set aside the trial

court’s judgment without regard to the merits and remand this matter to the trial court

for disposition in accordance with the parties’ agreement.

      The motion is granted. We set aside the trial court’s judgment without regard to
the merits and remand this case to the trial court for rendition of judgment in

accordance with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B). Costs are taxed

against Appellant. See TEX. R. APP. P. 42.1(d).



                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; set aside and remanded
Opinion delivered and filed May 22, 2014
[CV06]




Holland v. Martin                                                                   Page 2